USCA4 Appeal: 20-2131      Doc: 37         Filed: 10/12/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-2131


        TERRY EAGLE LIMITED PARTNERSHIP,

                            Petitioner,

                     v.

        MERLE H. PAYNE; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
        PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                            Respondents.



        On Petition for Review of an Order of the Benefits Review Board. (19-0507 BLA)


        Submitted: June 27, 2022                                      Decided: October 12, 2022


        Before DIAZ, HARRIS, and RICHARDSON, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Joseph D. Halbert, Crystal L. Moore, SHELTON, BRANHAM &
        HALBERT, PLLC, Lexington, Kentucky, for Petitioner. Elena S. Goldstein, Deputy
        Solicitor, Barry H. Joyner, Associate Solicitor, Jennifer L. Feldman, Deputy Associate
        Solicitor, Gary K. Stearman, Sarah M. Hurley, UNITED STATES DEPARTMENT OF
        LABOR, Washington, D.C.; Brad A. Austin, WOLFE WILLIAMS & REYNOLDS,
        Norton, Virginia, for Respondents.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-2131      Doc: 37         Filed: 10/12/2022     Pg: 2 of 3




        PER CURIAM:

               Terry Eagle Limited Partnership (“Employer”) petitions this court for review of the

        Benefits Review Board’s (BRB) per curiam decision affirming the Administrative Law

        Judge’s (ALJ) opinion and order granting Merle Payne’s (“Claimant”) request for

        modification and awarding Claimant benefits. Employer contends that its due process and

        equal protection rights were violated ∗ and that the ALJ failed to adequately consider

        whether granting Claimant’s modification request would serve justice under the Black

        Lung Benefits Act, 30 U.S.C. §§ 901-944 (“Act”). We affirm.

               We review an ALJ’s ruling on a modification request for an abuse of discretion and

        will “reverse[] if it was guided by erroneous legal principles, or if the [ALJ] committed a

        clear error of judgment in the conclusion [he] reached upon a weighing of the relevant

        factors.” Westmoreland Coal Co. v. Sharpe ex rel. Sharpe, 692 F.3d 317, 327 (4th Cir.

        2012) (internal quotation marks omitted).       In addition, de novo reviews applies to

        conclusions of law. Frontier-Kemper Constructors, Inc. v. Dir., Off. of Workers’ Comp.

        Programs, 876 F.3d 683, 687 (4th Cir. 2017). Regarding Employer’s claim relating to

        serving justice under the Act, we have reviewed the record and conclude that the ALJ

        adequately considered the relevant factors when granting Claimant’s modification request



               ∗
                  Because Employer did not exhaust its due process and equal protection claims
        before the ALJ and the BRB, Employer has forfeited review of those claims. See Edd
        Potter Coal Co. v. Dir., Off. of Workers’ Comp. Programs, 39 F.4th 202, 206-11 (4th Cir.
        2022) (holding that if a party fails to exhaust a claim at the appropriate stage in a
        proceeding, then the party has forfeited that claim). We therefore decline to address them
        in the first instance.

                                                    2
USCA4 Appeal: 20-2131      Doc: 37          Filed: 10/12/2022    Pg: 3 of 3




        and awarding benefits. See Sharpe v. Dir., Off. of Workers’ Comp. Programs, 495 F.3d

        125, 132-33 (4th Cir. 2007) (listing factors).

               Accordingly, we affirm the BRB’s decision upholding the ALJ’s decision and order

        granting Claimant’s modification request. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                         3